Citation Nr: 0908852	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-23 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
right shoulder disability prior to November 6, 2006, and in 
excess of 30 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent for left 
shoulder bursitis.

3.  Entitlement to a rating in excess of 10 percent for a 
left knee arthroscopic partial medial meniscectomy.

4.  Entitlement to service connection for bilateral foot 
pain.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Appellant and J.C.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1977 to 
September 1982 and from December 1982 to December 1985.  

The issues of ratings for the right and left shoulder come 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2006 rating decision of the RO in St. Petersburg, 
Florida, which assigned a temporary total evaluation for 
right shoulder surgery with convalescence, assigned a 20 
percent rating following convalescence as of October 1, 2006, 
and thereafter increased the rating to 30 percent as of 
November 6, 2006.  The RO denied a rating in excess of 10 
percent for his left shoulder disability.  The matters of a 
left knee disability and TDIU come before the Board on appeal 
from a March 2007 rating decision which continued a 10 
percent rating for the left knee disability and denied TDIU.  
This rating decision also increased the appellant's right 
shoulder rating to 30 percent as of November 6, 2006.  The 
foot pain claim comes before the Board on appeal of a 
December 2007 rating decision which denied service 
connection.  

Following the final adjudication of the increased rating and 
TDIU claims by the RO, the appellant's Social Security 
Administration (SSA) records were received.  These records 
should have been reviewed and the claims readjudicated by the 
RO.  See 38 C.F.R. § 19.37 (2008).  As the Board is remanding 
the left shoulder claim, TDIU and bilateral foot claims, this 
error will be corrected.  As to the left knee claim, the SSA 
records do not address the left knee.  As such, the SSA 
records are not relevant to that claim and the failure to 
readjudicate the claim is harmless.  As to the right shoulder 
claim, these records are largely comprised of VA and private 
treatment records concerning the right shoulder from 2004 and 
2005, which are from before the appellant's right shoulder 
surgery and convalescent period, which are not on appeal.  
The appellant contests his permanent rating after the 
convalescent period and his pre-surgery condition records do 
not pertain to that question.  Furthermore, the history of 
the appellant's condition was well known to the examiners.  
The Board finds that the failure of the RO to readjudicate 
these claims is harmless as the records are not relevant.  
Remand is not warranted.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).

The appellant testified before the undersigned at a December 
2008 hearing at the RO.  A transcript has been associated 
with the file.

The appellant has submitted an evaluation for employability 
that indicates that he has a psychiatric disability related 
to his service connected disabilities.  The Board finds that 
this raises an informal claim for service connection.  The 
matter is REFERRED to the RO for appropriate adjudication.  

The issues of an increased rating for the left shoulder, 
service connection for bilateral foot pain and TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The appellant is right hand dominant.

2.  Prior to November 6, 2006, the appellant's service-
connected right shoulder disability has been manifested by 
forward flexion to 55 degrees, abduction to 50 degrees with 
pain beginning at 30 to 40 degrees, with no additional loss 
of function on repetition.  

3.  On and after November 6, 2006, the appellant's right 
shoulder disability was manifested by forward flexion to 70 
degrees, abduction to 45 degrees with pain.

4.  The appellant's service-connected left knee arthroscopic 
partial medial meniscectomy has been manifested by pain on 
motion, flexion to 140 degrees, extension to 0 degrees, 
without objective evidence of instability, dislocated 
semilunar cartilage, ankylosis, genu recurvatum or tibia or 
fibula impairment. 


CONCLUSIONS OF LAW

1.  Prior to November 6, 2006, the criteria for a rating in 
excess of 20 percent for a right shoulder disability are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5019-5201 (2008).

2.  On and after November 6, 2006, the criteria for a rating 
in excess of 30 percent for a right shoulder disability are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5019-5201 (2008).

3.  The criteria for an initial evaluation greater than 10 
percent for left knee left knee arthroscopic partial medial 
meniscectomy are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for increased 
ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the appellant's claim, 
letters dated in December 2005 for the right shoulder and 
September 2006 for the left knee fully satisfied the duty to 
notify provisions for the elements two and three.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  In order to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and daily 
life (such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; 

(3) the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the 
nature of the symptoms of the condition for which 
disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the appellant.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id.; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

Prior to the initial adjudication of the claim, the RO sent 
the appellant December 2005 and September 2006 letters, which 
requested that the appellant provide evidence describing how 
his disability had worsened.  In addition, the appellant was 
questioned about the effect that worsening has on his 
employment and daily life during the course of the February 
and May 2006, and March 2007 VA examinations performed in 
association with these claims.  The appellant provided 
statements at his examinations and during his testimony 
before the undersigned, in which he details the impact of his 
disability on his family life.  The Board finds that the 
notice given, the questions directly asked and the responses 
provided by the appellant both at interview and in his own 
statements show that he knew that the evidence needed to show 
that his disability had worsened and what impact that had on 
his employment and daily life.  As the Board finds appellant 
had actual knowledge of the requirement, any failure to 
provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the appellant 
is service connected for right shoulder and left knee 
disabilities.  As will be discussed below, these have been 
rated under Diagnostic Codes 5019-5201 and 5010-5260, 
respectively.  38 C.F.R. § 4.71a.  Both DC 5019 and 5010 rely 
on cross-referenced criteria, as shown by the hyphenated DCs 
of 5201 and 5260.  The cross referenced codes are not limited 
to a single test.  On the contrary, several additional codes 
exist to compensate disabilities based on the type of 
impairment present.  Entitlement to a higher disability 
rating would be satisfied by evidence demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life in any one of several 
different ways for both the shoulder and knee.  See id.  The 
Board finds that no more specific notice is required of VA 
and that any error in not providing the rating criteria is 
harmless.  See Vazquez-Flores.  

The RO provided content-compliant notice for the third and 
fourth Vazquez elements in June 2008.  While this notice was 
not timely, the appellant subsequently informed the RO in 
July 2008 that he had no further evidence to submit.  The RO 
did not readjudicate the claim.  The failure by the RO to 
conduct a subsequent readjudication is not prejudicial 
because the result of such a readjudication on exactly the 
same evidence and law previously considered would be no 
different than the previous adjudication.  A remand would be 
utterly useless; the Board finds that there is no prejudice 
to the appellant.  See Medrano v. Nicholson, 21 Vet. App. 
165, (2007).

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Quartuccio are met 
and that the VA has discharged its duty to notify.  See 
Quartuccio, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's VA medical records are in the 
file.  Private medical records identified by the appellant 
have been obtained, to the extent possible.  The appellant's 
Social Security Administration records have been associated 
with the file.  The appellant's service treatment records 
have not been located or associated with the claims file.  
The RO notified the appellant several times of the missing 
records, most recently in May 2007.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the appellant an appropriate VA examination 
most recently in 2007.  The appellant has not reported 
receiving any recent treatment specifically for the shoulder 
and knee conditions (other than at VA and the private 
treatment mentioned above, records of which are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
appellant's service-connected disorders since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2007 VA examination 
report is thorough and supported by VA outpatient treatment 
records.  The examination in this case is adequate upon which 
to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).


II. Increased Ratings

The appellant contends that he is entitled to ratings in 
excess of 30 percent for his right shoulder and 10 percent 
for his left knee.  For the reasons that follow, the Board 
concludes that increased ratings are not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

a. Right Shoulder

The appellant's right shoulder disability, bursitis and 
impingement syndrome, has been rated under Diagnostic Code 
(DC) 5019-5201.  This is an analogous rating assigning the 
principal DC 5019 rating using the criteria of DC 5201 for 
limitation of shoulder motion.  See 38 C.F.R. § 4.71a (2008).  
Prior to November 6, 2006, the appellant's right shoulder 
rating was 20 percent, and 30 percent thereafter.

Diagnostic Code 5019 provides that bursitis is to be rated on 
limitation of motion of affected part as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019 (2008).  
Degenerative arthritis is rated under DC 5003 with a maximum 
rating of 20 percent.  38 C.F.R. § 4.71a (2008).  The 
appellant is in receipt of at least the maximum rating under 
DC 5003, and therefore DC 5019, for the entire period on 
appeal.  The Board's inquiry will be confined to whether the 
appellant's disability may receive a higher rating based on 
limitation of shoulder motion.  

Diagnostic Code 5201 assigns different compensable ratings 
depending on whether the major or minor arm is involved.  38 
C.F.R. § 4.71a.  The appellant's right arm has been noted to 
be his dominant arm at his March 2007 VA examination.  The 
Board will consider only the major arm ratings.  

Diagnostic Code 5201 assigns a 20 percent rating based on 
limitation of motion of the arm to shoulder level.  Id.  
Limitation of motion to midway between the side and shoulder 
level warrants a 30 percent rating.  Id.  Limitation of 
motion to 25 degrees from the side warrants a 40 percent 
rating.  Id.  The normal range of motion of the shoulder for 
flexion and abduction is from 0 degrees at the side to 180 
degrees over head.  38 C.F.R. § 4.71, Plate I (2008).  Thus, 
shoulder level is at 90 degrees, and midway between the side 
and shoulder level is at approximately 45 degrees.  In 
determining whether the appellant has limitation of motion to 
shoulder level, it is necessary to consider reports of 
forward flexion and abduction.  See Mariano v. Principi, 17 
Vet. App. 305, 314-16 (2003).

The appellant has testified that he has significant 
difficulty raising his right arm at all.  He testified that 
he cannot lift the arm independently to any significant 
level, using his left hand to lift the right.  He further 
reported that he is unable to drink from a glass with that 
arm due to pain and weakness at both his February 2006 VA 
examination and during testimony before the undersigned.

Prior to November 6, 2006, the appellant had February 2006 
and May 2006 VA examinations.  At the February 2006 
examination, the appellant had abduction to 50 degrees and 
forward flexion to 55 degrees, with complaints of significant 
pain beginning at 30 to 40 degrees.  External rotation was to 
50 degrees and internal rotation had to be approximated to 
the thumb to the sacroiliac joint or posterior sacrum.  
Internal rotation is tested with the humerus at a 90 degree 
angle of abduction with the elbow flexed to 90 degrees, 
reflecting the midpoint of 0 degrees between internal and 
external rotation.  38 C.F.R. § 4.71.  For the thumb to be 
near the sacroiliac joint or sacrum during internal rotation 
testing, the forearm would need to be rotated to near 
parallel to the spine, approximately to 90 degrees.  See id., 
Plate I.  The May 2006 VA examination was in part to evaluate 
the appellant for the DeLuca factors, which noted significant 
complaints of pain.  The examiner noted in May 2006 that 
there was no additional loss on repetition, essentially 
noting that the appellant's complaints of pain remained 
consistent.  

The Board finds that the appellant's service-connected right 
shoulder disability has been manifested by forward flexion to 
55 degrees, abduction to 50 degrees with pain beginning at 30 
to 40 degrees prior to November 6, 2006.  The objective 
measurements of the appellant's right shoulder limitation of 
motion exceed the criteria for a 30 percent rating under DC 
5201.  When specifically examined for additional loss as 
required under DeLuca, there was no additional loss noted and 
the appellant's range of motion continued to exceed the level 
of impairment for a 30 percent rating.  The Board concludes 
that the criteria for a rating in excess of 20 percent prior 
to November 6, 2006, have not been met.  See 38 C.F.R. 
§ 4.71a, DC 5201.

During the period after November 6, 2006, the appellant was 
seen once for right shoulder pain.  A January 2007 VA 
treatment note states that the appellant was seen for right 
shoulder pain.  The appellant reported significant pain after 
sweeping.  The examiner indicated that appellant's shoulder 
had moderately limited abduction and was tender.  Specific 
range of motion measurements were not recorded.  

The appellant had a March 2007 VA examination.  The appellant 
had forward flexion to 70 degrees and abduction to 45 
degrees.  Passive abduction was to 80 degrees.  The appellant 
guarded his motions during the examination due to pain.  The 
guarding prevented testing of internal and external rotation.  
The examiner indicated that the appellant displayed 
submaximal effort, noting that the postoperative notes showed 
adequate range of motion compared to his performance in March 
2007. 

The Board finds that the appellant's right shoulder 
disability was manifested by forward flexion to 70 degrees, 
abduction to 45 degrees with pain and guarding after November 
6, 2006.  An increased rating of 40 percent for limitation of 
motion to 25 degrees would be a maximum rating for limitation 
of motion.  See 38 C.F.R. § 4.71a, DC 5201.His range of 
flexion greatly exceeded the 45 degree level needed for his 
current 30 percent rating.  His range of abduction just met 
the minimum requirements for a 30 percent rating.  On 
evaluation during a flareup in pain in January 2007, the 
appellant's range of abduction was considered moderately 
limited.  In consideration of the DeLuca factors, the 
flareups of pain and his submaximal effort on examination 
indicate that the appellant's range of either flexion or 
abduction continue to exceed the level of impairment 
necessary for an increased rating under DC 5201.  The Board 
concludes that the criteria for a rating in excess of 30 
percent on and after November 6, 2006, have not been met.  
See id.

The diagnostic codes provide additional compensable ratings 
for the shoulder and arm for ankylosis of scapulohumeral 
articulation, other impairment of the humerus, and other 
impairment of the clavicle or scapula.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5202, 5203 (2008).  As the appellant 
does not have ankylosis of scapulohumeral articulation or 
impairment of the humerus, Diagnostic Codes 5200, 5202 and 
5203 are inapplicable.

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's right shoulder 
disability is not inadequate.  His complained of symptoms are 
those contemplated by Diagnostic Codes 5019 and 5201.  There 
are no symptoms left uncompensated or unaccounted for by the 
assignment of a schedular rating.  It does not appear that 
the Veteran has an "exceptional or unusual" disability; he 
merely disagrees with the assigned evaluation for his level 
of impairment.  In other words, he does not have any symptoms 
from his service-connected disorder that are unusual or are 
different from those contemplated by the schedular criteria.  
The available schedular evaluations for that service-
connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

The Board has considered the possibility of further staged 
ratings.  Fenderson; Hart, both supra.  The Board, however, 
concludes that the criteria for ratings in excess of 20 
percent prior to November 6, 2006, and 30 percent thereafter 
have at no time been met.  Accordingly, further staged 
ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

b. Left Knee

The appellant's left knee arthroscopic partial medial 
meniscectomy is rated currently as 10 percent disabling under 
Diagnostic Code 5010-5260.  See 38 C.F.R. § 4.71a.  
Diagnostic Code (DC) 5010 is for traumatic arthritis and DC 
5260 is for limitation of flexion.  Id.

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DCs 5003, 5010 
(2008).  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, warrants a 10 percent evaluation; with the 
addition of occasional incapacitating exacerbations, a 20 
percent evaluation is warranted.  Id.  

The criteria for ratings on limitation of motion of the knee 
are in two groups, limitation of flexion and limitation of 
extension.  Limitation of flexion of a leg warrants a 
noncompensable evaluation if flexion is limited to 60 
degrees, a 10 percent evaluation if flexion is limited to 45 
degrees, a 20 percent evaluation if flexion is limited to 30 
degrees or a 30 percent evaluation if flexion is limited to 
15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2008).  Limitation of extension of a leg warrants a 
noncompensable evaluation if extension is limited to 5 
degrees, a 10 percent evaluation if extension is limited to 
10 degrees, a 20 percent evaluation if extension is limited 
to 15 degrees, a 30 percent evaluation if extension is 
limited to 20 degrees, a 40 percent evaluation if extension 
is limited to 30 degrees or a 50 percent evaluation if 
extension is limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2008).  Separate ratings may be awarded 
for limitation of flexion and limitation of extension of the 
same knee joint.  VAOPGCPREC 09-04 (Sept. 17, 2004).

At his March 2007 VA examination, the appellant had extension 
to zero and flexion to 140 degrees.  The examiner observed 
that the appellant had no difficulty with heel and toe 
walking.  There is no other measurement of the left knee 
range of motion of record.  

Under either DC, the appellant is not entitled to a rating in 
excess of 10 percent for the left knee for limitation of 
extension or flexion.  The appellant already receives a 10 
percent rating under DC 5010.  Without a second involved 
joint, a 20 percent rating is not for application under DC 
5010.  See 38 C.F.R. § 4.71a, supra.  

A 10 percent evaluation is assigned for removal of the 
semilunar cartilage, symptomatic.  38 C.F.R. § 4.71a, Code 
5259.  A dislocated semilunar cartilage, with frequent 
episodes of locking, pain, and effusion, warrants a 20 
percent rating. 38 C.F.R. § 4.71a, Code 5258.  A "semilunar 
cartilage" is one of the menisci of the knee joint.  
Stedman's Medical Dictionary, 296 (27th ed., 2000).  The 
appellant did undergo a partial medial meniscectomy, which 
indicates that a portion of one meniscus has been surgically 
removed.  The appellant already receives a 10 percent rating 
for painful motion.  A second rating under DC 5259 would 
compensate the appellant twice for the same symptoms, 
violating the anti-pyramiding rule.  See 38 C.F.R. § 4.14; 
See also VAOPGCPREC 9-98 (August 14, 1998) (explaining that 
removal of semilunar cartilage may result in complications 
producing loss of motion).  The appellant does not have 
dislocated cartilage in the left knee.  The Board concludes 
that DCs 5258 and DC 5259 are not for application.  

The appellant has also complained of give way in his knees.  
Knee instability is rated under DC 5257.  38 C.F.R. § 4.71a, 
DC 5257 (2008).  A 10 percent rating requires slight 
recurrent subluxation or lateral instability of a knee.  A 20 
percent rating requires moderate subluxation or lateral 
instability of a knee.  A 30 percent evaluation is warranted 
for severe knee impairment with recurrent subluxation or 
lateral instability.  Id.  Subluxation of the patella is 
"incomplete or partial dislocation of the knee cap."  
Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)).

In rating instability, the Board observes that the words 
"slight," "moderate," and "severe," as used in the 
various diagnostic codes, are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.

The appellant did report some instability (i.e. giving way) 
in his knee at his hearing before the undersigned.  The 
appellant's knee was reported as stable at his March 2007 VA 
examination.  There is no indication of instability or 
ligament laxity in his VA treatment records.  To the extent 
that the appellant has instability, none can be elicited by 
testing.  Additionally, the appellant indicated at his March 
2007 VA examination that he does not use braces, crutches or 
canes.  The Board finds that, because the appellant does not 
have any instability that can be objectively elicited, what 
instability he does have does not rise to a level that can be 
considered "slight."  A compensable rating under DC 5257 is 
not warranted.

Additional Diagnostic Codes provide for ratings for 
disabilities of the knees depending on the symptoms shown.  
Since the record does not show that the appellant's left knee 
disorder involves ankylosis, genu recurvatum, or tibia and 
fibula impairment, additional ratings for the appellant's 
left knee disorder are not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5262 and 5263 (2008).

The Board has also considered the rule of DeLuca, supra.  The 
appellant's symptoms do not meet the minimum criteria for a 
compensable rating under DC 5010, 5260 or 5261, as discussed 
above.  The appellant is already in receipt of a 10 percent 
rating.  The appellant has already received the benefit of 
the DeLuca rule.  Therefore, the Board finds that an 
additional rating under the rule of DeLuca is not warranted.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's left knee 
disability is not inadequate.  His complained of symptoms are 
those contemplated by Diagnostic Code 5010 and 5260.  There 
are no symptoms left uncompensated or unaccounted for by the 
assignment of a schedular rating.  It does not appear that 
the Veteran has an "exceptional or unusual" disability; he 
merely disagrees with the assigned evaluation for his level 
of impairment.  He does not have any symptoms from his 
service-connected disorder that are unusual or are different 
from those contemplated by the schedular criteria.  The 
available schedular evaluations for that service-connected 
disability are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  
Further inquiry into extraschedular consideration is moot.  
See Thun, supra.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a rating in excess of 10 percent have 
at no time been met.  Accordingly, staged ratings are 
inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's left knee claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to ratings in excess of 20 percent for a right 
shoulder disability prior to November 6, 2006, and in excess 
of 30 percent thereafter, is denied.

Entitlement to a rating in excess of 10 percent for a left 
knee arthroscopic partial medial meniscectomy is denied.


REMAND

The appellant indicated in his testimony before the 
undersigned that his service connected left shoulder 
disability had worsened, with increasing pain on use.  The 
Board notes that the appellant's last VA examination in 
connection with his claim was in March 2007.  As the 
appellant was last afforded an examination almost 2 years ago 
and his statements suggest an increase in symptomatology 
since that time, the Board finds that an additional 
evaluation would be helpful in resolving the issues raised by 
the instant appeal.  The appellant is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

Since resolution of the TDIU claim is dependent, at least in 
part, on the outcome of the claim for an increased rating for 
the left shoulder.  Therefore a decision by the Board on the 
appellant's TDIU claim would at this point be premature.  See 
Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues 
are "inextricably intertwined" when a decision on one issue 
would have a "significant impact" on a veteran's claim for 
the second issue).  The Board will defer consideration of the 
TDIU claim at this time.  

The appellant's service connection claim must also be 
remanded.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

The appellant's medical records indicate current complaints 
of bilateral foot pain in July 2007.  The appellant's 
statements indicate that he had inservice removals of his 
great toe nails.  The appellant's service treatment records 
are not available for review.  The appellant currently claims 
the foot pain as a result of this toe nail removal.  The 
appellant was not provided a VA examination pursuant to his 
claim.  The Board concludes that an examination is warranted 
pursuant to VA's duty to assist.  See McLendon, supra.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA 
examination to determine the current 
nature and severity of his left shoulder 
disability.  Sufficient evaluations should 
be scheduled to evaluate the appellant's 
symptomatology.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

The examiner should identify the 
limitation of activity imposed by the 
appellant's service-connected left 
shoulder disability with a full 
description of the effect of the 
disabilities upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  

2.  After obtaining the above evidence, to 
the extent available, schedule the 
appellant for VA examinations to determine 
(1) the diagnosis of any bilateral foot 
disorder(s) which may be present, and (2) 
whether any such foot disorder is as 
likely as not etiologically related to the 
reported inservice toe nail removal 
procedures.  The entire claims folder and 
a copy of this REMAND must be made 
available to the physician.  All indicated 
studies should be conducted, and the 
results reviewed before the final opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


